United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4380
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  William M. Eaton

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: June 29, 2017
                               Filed: July 5, 2017
                                 [Unpublished]


Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      William Eaton directly appeals after he pleaded guilty to a child-pornography
charge, pursuant to a plea agreement containing an appeal waiver, and the district
court1 sentenced him to a prison term within the calculated Guidelines range, plus ten
years of supervised release with conditions. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting that the court imposed a substantively unreasonable sentence. Eaton has
filed a pro se brief, challenging the district court’s jurisdiction, the constitutionality
of the statute of conviction, and the validity of his guilty plea and sentence, including
the constitutionality of his supervised release.

       To begin, we conclude that there is no merit to Eaton’s contention that the
district court lacked jurisdiction. See 18 U.S.C. § 3231 (district courts have original
jurisdiction of all offenses against laws of United States); United States v. White
Horse, 316 F.3d 769, 772 (8th Cir. 2003) (subject-matter jurisdiction in every federal
criminal prosecution comes from § 3231).

       Next, we decline to consider Eaton’s assertion regarding the validity of his
guilty plea, because he did not move in the district court to withdraw his plea. See
United States v. Foy, 617 F.3d 1029, 1033-34 (8th Cir. 2010) (to extent defendant
presents argument to establish his plea was unknowing or involuntary, such claim
would not be cognizable on direct appeal where he failed to move in district court to
withdraw his guilty plea). We also decline to address his newly raised constitutional
arguments. See United States v. Baker, 98 F.3d 330, 337-38 (8th Cir. 1996) (failure
to raise constitutionality of statute of conviction in district court constitutes waiver
of issue); United States v. Amerson-Bey, 898 F.2d 681, 683 (8th Cir. 1990) (declining
to address defendant’s previously unraised constitutional objections to his sentence).

      As to Eaton’s and counsel’s remaining arguments challenging the procedural
and substantive reasonableness of the sentence, we enforce the appeal waiver. In


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                           -2-
particular, we note that Eaton’s own statements at his change-of-plea hearing
indicated that he had knowingly and voluntarily entered into the plea agreement and
the appeal waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver); United States v. Andis,
333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers; one important way district court can ensure plea agreement and appeal
waiver are knowing and voluntary is to question defendant about decision to enter
into agreement and to waive right to appeal); Nguyen v. United States, 114 F.3d 699,
703 (8th Cir. 1997) (defendant’s representations during plea-taking carry strong
presumption of verity).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues outside the scope of the appeal
waiver. Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                      ______________________________




                                        -3-